DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 11, 12, 14, 15, 19, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smilanich et al. (US 2019/0234895).

Regarding claim 1, Smilanich et al. disclose a sensor system comprising: a sensing element 306 that includes a sensing material 328 and electrodes 346,348 configured to apply a first electrical stimuli to the sensing material at an electrical excitation frequency (see par. 0109, measuring resistance/conductance of material 328); a modifier assembly 714 comprising one or more circuits configured to change an electrical impedance of the sensing element (par. 0109); and one or more processors 702 configured to control the modifier assembly, wherein, responsive to exposure of gas to the sensing element, the one or more processors are configured to change a linearity of a first electrical signal received from the sensing element by changing the electrical impedance of the sensing element (see Id. and step S230-S232 par. 0065, module 714 first measures conductance then raise or lowers it temperature to change conductance/impedance; note changing temperature and conductance will necessarily change linearity and some way) and applying a second electrical stimuli to the sensing material at the electrical excitation frequency (par. 0067).

Regarding claim 2, Smilanich et al. disclose that the first electrical signal is representative of a resistance of the sensing material during exposure of the sensing material to the first electrical stimuli (see par. 0109, measures conductance/bulk resistance with output signals).

Regarding claim 3, Smilanich et al. disclose that the one or more processors 702 are configured to control the modifier assembly based on the resistance of the sensing element responsive to the exposure of the gas to the sensing element (see Fig. 2A; par. 0065 and 0109, controls heating based on measured conductance/resistance until baseline resistance is changed to original value, which is value responsive to gas flow without target fluid flow added).

Regarding claim 4, Smilanich et al. disclose that the modifier assembly includes a variable circuit configured to change the electrical impedance of the sensing element (par. 0109, modifier assembly 714 uses heater 720 to change resistance of sensing element; par. 0112, heater module 720 is a circuit that varies power to heating element to adjust temperature and resistance).

Regarding claim 11, Smilanich et al. disclose that the sensing material is configured to be in contact with at least one analyte gas (see e.g. par. 0056, contacting sensor with target VOC flow).

Regarding claim 12, Smilanich et al. disclose that the one or more processors 702 are configured to control the modifier assembly based on a resistance of the sensing material and independent of a concentration of the at least one analyte gas (see par. 0065 and 0109, modifier 714 is controlled based on measured resistance absent target VOC fluid).


Regarding claim 14, Smilanich et al. disclose a method comprising: applying a first electrical stimuli at an electrical excitation frequency to a sensing material 328 of a sensing element 306 via electrodes 346,348; receiving a first electrical signal from the sensing element that is representative of a resistance of the sensing material during exposure of the sensing material to the first electrical stimuli (par. 0109, measuring resistance with circuit 326 and signals); and changing a linearity of the first electrical signal received from the sensing element by changing an electrical impedance of the sensing element (see Id. and step S230-S232 par. 0065, module 714 first measures conductance then raise or lowers it temperature to change conductance/impedance; note changing temperature and conductance will necessarily change linearity and some way) and applying a second electrical stimuli at the electrical excitation frequency to the sensing material (par. 0067).

Regarding claim 15, Smilanich et al. disclose changing the electrical impedance of the sensing element with a modifier 714,720 assembly including a variable circuit 720 (par. 0109, modifier assembly 714 uses heater 720 to change resistance of sensing element; par. 0112, heater module 720 is a circuit that varies power to heating element to adjust temperature and resistance).

Regarding claim 19, Smilanich et al. disclose controlling a modifier 714 assembly based on the resistance of the sensing material (see Fig. 2A; par. 0065 and 0109, controls heating based on measured conductance/resistance until baseline resistance is changed to original value).

Regarding claim 21, Smilanich et al. disclose that the sensing material is configured to be in contact with at least one analyte gas (see e.g. par. 0056, contacting sensor with target VOC flow).

Regarding claim 22, Smilanich et al. disclose that changing the linearity of the first electrical signal received from the sensing element by changing the electrical impedance of the sensing element is based on the resistance of the sensing material and is independent of a concentration of the at least one analyte gas (see par. 0065 and 0109, modifier 714 is controlled based on measured resistance absent target VOC fluid).

Allowable Subject Matter
Claims 25 and 26 are allowed.
Claims 5-10, 13, 16-18, 20, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2861